Citation Nr: 1621173	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1966 to November 1968.

This appeal arises before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, the Board remanded the claims for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. A bilateral hearing loss for VA purposes was not demonstrated during the Veteran's service or until many years thereafter, and a sensorineural hearing loss was not compensably disabling within a year of the appellant's separation from active duty.

2. The preponderance of the most competent evidence of record shows that tinnitus was not demonstrated during the Veteran's service or until many years thereafter, and that tinnitus was not compensably disabling within a year of the appellant's separation from active duty.


CONCLUSIONS OF LAW

1. A bilateral hearing loss was not incurred or aggravated inservice, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2. A tinnitus was not incurred or aggravated inservice, and tinnitus may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Tinnitus and a sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Board has reviewed all service treatment records, all available VA medical records, as well as private medical records to include those from Evergreen Family Medicine.  These records clearly show that the Veteran has bilateral hearing loss and has reported tinnitus.  Further, the claimant's receipt of the combat infantryman's badge entitles him to a presumption of acoustic trauma during service. 

The service medical records, however, do not note complaints pertaining to either a hearing loss or tinnitus.  Further, the record does not reveal competent evidence of either compensably disabling sensorineural hearing loss or tinnitus within a year of the appellant's separation from active duty.  Further, the record does not include any medical opinion linking either a hearing loss or tinnitus to service.  

While the Veteran reports that he has experienced hearing loss and tinnitus since his separation from active military service, without competent evidence linking hearing loss and tinnitus to service, the benefits sought on appeal cannot be granted.  In this regard, while the appellant is competent to report his hearing symptoms, to include complaints of tinnitus, since active duty as a lay person untrained in the field of medicine he is not competent to state that either a hearing loss or tinnitus is due to his military service, to include due to his combat service.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

The evidence further shows that a VA examiner, who specializes in the field of audiology, opined following an October 2015 VA medical examination that it was less likely than not that the Veteran's hearing loss and tinnitus are related to his active military service.  The examiner noted that the Veteran's hearing was normal upon separation from active duty, and that any statement to the contrary was not consistent with the clinical evidence.  The audiologist also noted that the Veteran did not seek treatment for any hearing loss and was not fitted for hearing aids until after forty-five years of self-reported hearing loss.  The audiologist noted that the Veteran reported working in the timber industry with hearing protection for more than thirty years, and that he reported hunting recreationally without hearing protection.  The 2015 VA examiner opined that based on service records indicating no hearing loss or complaint of hearing loss during active duty, based on the appellant not seeking remedial help for his hearing until three years ago, based on his recreational use of guns without ear protection, and his long-term occupational history of working in an industry known to involve excessive noise, the claimant's hearing loss was less likely than not caused by noise exposure in the service.  There is no competent medical opinion evidence to the contrary.

With respect to the claim for tinnitus the 2015 examiner observed that the Veteran reported the onset of his tinnitus after leaving the service but no evidence could be found to support that statement.  Further, the audiologist noted that there were no complaints of tinnitus in the service records, and that the service records indicated no shift in hearing during active duty which would have been consistent with the effects of noise.  The audiologist also observed that the evidence showed that Veteran's hearing loss occurred after leaving the service, that his tinnitus was most likely associated with that hearing loss, and that both hearing loss and tinnitus were most likely associated with occupational noise.  Once again, there is no competent medical opinion evidence to the contrary.

In light of all of the foregoing, the Board concludes that the preponderance of the most competent evidence is against the claims.  The Board concludes that the probative value of the appellant's assertions is outweighed by the medical opinion provided by an audiologist who has been trained in the field of hearing loss and addressing the etiology of tinnitus.  As such, the claims are denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


